Dismissed and Opinion Filed December 30, 2014




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-00860-CV

                           INOCENCIO COSTILLA, Appellant
                                       V.
                         MARY LOU GARZA COSTILLA, Appellee

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-53955-2012

                             MEMORANDUM OPINION
                          Before Justices Francis, Evans, and Stoddart
                                  Opinion by Justice Francis
       In a letter dated September 24, 2014, the Court questioned its jurisdiction over this

appeal; specifically, that the notice of appeal was untimely. But because the notice of appeal was

filed within the fifteen-day grace period, we instructed appellant to file an extension motion by

October 6, 2014. . See TEX. R. APP. P. 26.3.       We cautioned appellant that failure to file an

extension motion within the time specified would result in dismissal of the appeal without further

notice. As of today’s date, appellant has not filed an extension motion.

       The trial court signed the judgment on April 1, 2014. Appellant filed both a timely

request for findings of fact and conclusions of law and a timely motion for new trial.

Accordingly, the notice of appeal was due on June 30, 2014, ninety days after the date the

judgment was signed. See TEX. R. APP. P. 26.1(a)(1). An extension of time may be granted if an
appellant files a notice of appeal within fifteen days of the deadline and an extension motion.

See TEX. R. APP. P. 26.3. Without a timely filed notice of appeal, this Court lacks jurisdiction.

See TEX. R. APP. P. 25.1(b).

       Appellant filed his notice of appeal on Tuesday, July 1, 2014, one day late. Because

appellant did not timely file his notice of appeal or obtain an extension of time to file his notice

of appeal, we dismiss the appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).




140860F.P05
                                                      /Molly Francis/
                                                      MOLLY FRANCIS
                                                      JUSTICE




                                                –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

INOCENCIO COSTILLA, Appellant                     On Appeal from the 429th Judicial District
                                                  Court, Collin County, Texas.
No. 05-14-00860-CV       V.                       Trial Court Cause No. 429-53955-2012.
                                                  Opinion delivered by Justice Francis.
MARY LOU GARZA COSTILLA,                          Justices Evans and Stoddart, participating.
Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee MARY LOU GARZA COSTILLA recover her costs of
this appeal from appellant INOCENCIO COSTILLA.


Judgment entered December 30, 2014.




                                            –3–